The judgment of the court was pronounced by
Rost,-Jí
The'plaintiff, in his-capacity of curator of the estate of Wm. S. Barr, claims from the defendants the sum of $3,000, on account of acceptances and'other obligations,-as will be made to appear by reference to their books. The defendant JR. B. Brashear alone answered,- and filed a general denial. Judgment was rendered-in his favor, and the plaintiff appealed. It has been stated in argument that the defendant R. B. Brashear was curator of Barr's succession, and that he took the notes and property-of the succession, and put them jnto the firm of Bemiss, Brashear Sf Cot, of which-he was a partner.
Under the view taken by this- court, in the-ease of the New Orleans Draining Company v. Lizardi et al. ante p. 281, the- tortious conversion of succession property by the firm, would undoubtedly render the members of it liable in so-lido to the plaintiff. But the pleadings and- evidence are too incomplete, to authorize us to render a final’ judgment. The petition gives-no notice to the defendants of the nature of the claim, and he has not had a fair opportunity to' disprove the grave charges which it implies.- We think justice requires that this case should be remanded-,-with leave to both parties to amend.
The judgment is-therefore reversed, andthe’case remanded for further proceedings, with-leave to both parties to amend'; the-defendant and-'appellee pay¿ing the costs of this appeal.